Exhibit 21.5 Schedule of Subsidiaries As of July 31, 2007 Subsidiaries of Ecology and Environment, Inc. (the Company) as of July 31, 2007 Percentage of Capital Stock of Subsidiary Owned by the Company 1. Ecology & Environment Engineering, Inc. (a Colorado corporation) 100% 2. Ecology and Environment Limited (a limited company formed under the laws of the Republic of Ireland 99% 3. E & E Unwelt-Beratung GmbH (a corporation formed under the laws of Germany) 100% 4. Ecology and Environment de Mexico, S.A. de C.V. (a corporation formed under the laws of Mexico) 99.998% 5. Ecology and Environment, S.A. (a corporation formed under the laws of Venezuela) 19% 6. Ecology and Environment Eurasia (a corporation formed under the laws of the Russian Republic) 100% 7. ecology and environment do brasil Ltda. (a limited liability partnership formed under the laws of Brazil) 52% 8. Ecology & Environment of Saudi Arabia Co. Ltd. (a limited liability company formed under the laws of Saudi Arabia) 66 2/3% 9. Ecology and Environment South America Inc. (a corporation formed under the laws of the Cayman Islands) 100% 10. Ecology and Environment International Services, Inc. (EEIS) (a Delaware corporation) 100% 11. Ecology and Environment de Chile, S.A. (a corporation formed under the laws of Chile) 99% (1) 12. Gestión Ambiental Consultores S.A. (a corporation formed under the laws of Chile) 50.01% (2) 13. Walsh Environmental Scientist & Engineers, LLC (Walsh) (a limited liability company formed under the laws of Colorado) 60% 14. Gustavson Associates, LLC (a limited liability company formed under the laws of Colorado, owned by Walsh) 60% 15. American Arab Aquaculture Company, Ltd. (a limited liability company formed under the laws of the Kingdom of Jordan) 51% 16. Overstreet Orlando Mitigation Team, LLC (a limited liability company formed under the laws of Florida) 100% 17. Walsh Peru, S.A. (a corporation formed under the laws of Peru, owned by Walsh) 62.8% (3) 18. Serbiacios Ambiental Walsh, S.A. (a corporation formed under the laws of Ecuador, owned by Walsh) 51% (3) 19. Tianjin Green Engineering Company (a limited liability company formed under the laws of the People's Republic of China) 50% 20. Ecology and Environment of Kazakhstan (a branch office formed under the laws of the Republic of Kazakhstan) 100% 21. Consortium of International Consultants, LLC (a limited liability company formed under the laws of Delaware) 98% 22. E & E International, LLC (a limited liability company formed under the laws of Russia, owned by EEIS) 99% 23. MiddleEast Environmental Consultants, LLC (a limited liability company formed under the laws of Delaware) 90% 24. E & E Ward BMS Consulting Association (formed under the laws of California) 60% 25. E & E Environmental Services, LLC (a limited liability company formed under the laws of Russia, owned by E & E International, LLC) 100% 26. E & E Avila AGS Consulting Association (formed under the laws of California 60% (1) Listed percentage owned by Ecology and Environment South America, Inc. (2) Listed percentage owned by Ecology and Environment de Chile S.A. (3) Listed percentage owned by Walsh.
